Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 12-15, 17-19 are pending and have been examined.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 09/09/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Claims 12 and 18 were rejected under 35 USC 112(b). Applicant’s amendments/arguments overcome this rejection.
Claim 19 was rejected under 35 USC 112(a). Applicant’s amendment overcomes this rejection, therefore withdrawn.
Claim 12 introduces new matter, therefore, has been rejected under 35 USC 112(a).
Claim Objections

	Claim 12 recites “wherein the InP cap layer is less than two hundreds nanometers thick”. The examiner believes the recitation should be “wherein the InP cap layer is less than two hundred nanometers thick” – without the “s” in “hundreds”.
	Claim 18 recites “wherein the n-InP layer has a thickness of less than or equal to hundreds of nanometers”. Applicant is advised to clarify exact range of the thickness.
              Appropriate correction is needed.
Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(a) that forms the basis for the rejection set forth in this Office action:
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
       Claims 12-15, 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 12 recites “wherein a sacrificial layer an underlying substrate layer underlie the n-InP layer for back illumination detectors are at least partially removed by chemical-mechanical lapping and polishing followed by selective wet etching, wherein the sacrificial layer is removed by wet etching”. This limitation is a new subject matter 
So therefore, the specification as a whole and paragraph [0024] in particular does not convey with reasonable clarity to those skilled in the art could practice the claimed invention without undue experimentation nor does it not contain any teaching, suggestion or motivation for one skilled in the art to arrive at the claimed limitation.
Claims 13-15, 17-18 depend directly or indirectly from claim 12, therefore they are also rejected un 35 USC 112(a).
Claim interpretation
Based on the comments above and in support of the specification, Claim 12 teaches a backside illuminated photodiode system comprising an n-InP layer, an InGaAs absorption layer formed on the n-InP layer, and an InP cap layer formed on the InGaAs layer, wherein the InP layer is less than two hundred nanometers thick.
The process related claim limitations have not being any patentable weight. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer – (see MPEP 2113 I).

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 12-15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boisvert et al., of record (US 20080308891 A1 – hereinafter Boisvert).
Regarding Claim 12, Boisvert teaches a backside illuminated photodiode (see Boisvert for backside illumination)system (see the entire document; Fig. 5; specifically, [0040], and as cited below), comprising:

    PNG
    media_image1.png
    304
    467
    media_image1.png
    Greyscale

202; Fig. 5; [0040]), an InGaAs absorption layer (206) formed on the n-InP layer (204), and an InP cap layer (508) formed on the InGaAs layer (206), wherein the InP layer is less than two hundred nanometers thick ([0040] states the thickness of 508 to be “0.01-0.05 .mu.m” – that is 10-50 nm which is less than 200 nm as claimed).
Regarding Claim 13, Boisvert teaches the system as recited in claim 12, wherein the InP cap layer and InGaAs absorption region layer include a diffusion area (210 – Fig. 5).  
Regarding Claim 14, Boisvert teaches the system as recited in claim 13, wherein the InP cap layer and InGaAs absorption layer have an inherent dark current reduced by dry etching for increasing pixel density due to reduced lateral diffusion. (para.[0030] states – “PIN photodetector 200 so as to significantly reduce dark current in PIN photodetector 200 relative to PIN photodetector 100”. See also [0032], [0037]).
Boisvert fails to expressly disclose wherein the inherent dark current reduction is achieved by dry etching. But, InP and InGaAs are capable of reducing dark current. See MPEP 2113, I where it states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Regarding Claim 15, Boisvert teaches the system as recited in claim 12, and wherein an underlying substrate layer (202 – Fig. 5) underlies the n-InP layer (204) for back illumination ([0028] – “Light can be incident from either the metal (contact) side or the substrate side of the photodetector” – that is back or front).  
Regarding Claim 17, Boisvert teaches the system as recited in claim 12, further comprising a dielectric passivation layer on the InP cap layer (dielectric passivation layer 214 – Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert in view of Okumura et al. (US 20130010824 A1 – hereinafter Okumura).
Regarding Claim 18, Boisvert teaches claim 12 from which claim 18 depends.
But, Boisvert does not expressly disclose wherein the n-InP layer has a thickness of less than or equal to hundreds of nanometers.
However, it is well known in the art form an n-InP layer having a thickness of less than or equal to hundreds of nanometers as is also taught by Okumura (Okumura Fig. 16 – [0129] – “an n-InP buffer layer 202 with a carrier concentration of 5.times.10.sup.17 cm.sup.-3 and a thickness of 300 nm is made to grow”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming an n-InP layer having a thickness of less than or equal to hundreds of nanometers as is also taught by Okumura into Boisvert.
Okumura into Boisvert structure in the manner set forth above for, at least, this integration will provide one skilled in the art to form an n-InP layer having a thickness of less than or equal to hundreds of nanometers so as to have with specific characters of the n-InP layer suitable for specific application.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert in view of Brown (US 20100301437 A1 – hereinafter Brown).
	Regarding Claim 19, Boisvert teaches a semiconductor device (see the entire document; Fig. 2 along with Figs. 1-5; specifically, [0039]-[0046], and as cited below), comprising:
Regarding Claim 19, Boisvert teaches a backside illuminated photodiode (see Boisvert for backside illumination)system (see the entire document; Fig. 5; specifically, [0040], and as cited below), comprising:
an InP cap layer (508; Fig. 5; [0040]) on an InGaAs absorption region layer (206), wherein the InGaAs layer (206) is on an n-InP layer (204), for back illumination (see [0028] for backside illumination) wherein the InP cap layer is sensitive down into visible light wavelengths ([0040] - thickness of 508 is “0.01-0.05 .mu.m” – that 10-50 nm. – see the specification, page 6 mentioning thickness of less than one hundred nanometers for visible light – therefore, the InP cap layer is sensitive down into visible light wavelengths), wherein the InP cap layer is less than two hundreds nanometers thick ([0040] states the thickness of 508 to be “0.01-0.05 .mu.m” – that is 10-50 nm which is less than 200 nm as claimed).
Boisvert teaches does not expressly disclose wherein a multiple layer back side anti-reflective coating on the n-InP layer.
However, it is well known in the art to coat a photosensitive layer with a multiple layer back side anti-reflective coating as is also taught by Brown (Brown [0011] – “This sensor includes a substrate, a circuitry layer formed on the substrate for detecting the light, and a multi-layer anti-reflective coating (ARC) formed on the substrate (for a back-illuminated sensor)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the coating of a photosensitive layer with a multiple layer back side anti-reflective coating as is also taught by Brown into Boisvert.
The ordinary artisan would have been motivated to integrate Brown structure into Boisvert structure in the manner set forth above for, at least, this integration will prevent light reflection as is well known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
	
/MOIN M RAHMAN/Primary Examiner, Art Unit 2898